DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/09/2022.
In the instant Amendment: Claims 1-10, 13, 15-16, 19, 21-22, 25 have been amended and Claims 1, 9, 15 and 21 are independent claims. Claims 1-26 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Applicant’s arguments with respect to the 112 (f) interpretation is not persuasive.  As group claims 21-26 still recite means plus functions (i.e., “means for parsing,” “means for determine,” “means to assign,” “the determining means to analyze,” “assigning means is to assign,” “means for interfacing,” “means for transmitting,” “assigning means is to determine/assign” and “parsing means is to parse”), said claims should be interpreted under 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As the claims recite means-plus function (i.e., “means for parsing,” “means for determining,” “means for assigning,” “means to assign,” “determining means,” “means for interfacing,”  “means for … transmitting,” “assigning means,” “parsing means” ), the claim is interpreted under 35 U.S.C. 112(f).  Following is 3-prong analysis:  i) the claim recites a generic place holder (i.e., "means"); ii) said generic place holder is coupled with functional languages (i.e., "parsing," “determine,” “analyze,” “assign,” “interfacing,” “transmitting,” are functional languages); and iii) said generic place holder is not modified by sufficient structure/material (i.e., the term 'means' is not modified by any sufficient structures/materials).  As 3-prong analysis is met, the claim is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See section Claim interpretation - 112(f) below for details. 
Applicants' arguments in the instant Amendment, filed on 09/09/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Qadri and Merriman do not disclose “determining a weight of the shard, the weight corresponding to at least one of a processor capability or a memory capability of the shard” and “assign a shard to a user [according to] the weight satisfies a threshold value.” See Remarks at 11 and Amended claim 1 (emphasis added). 
The examiner respectfully disagrees because these arguments are not persuasive. 
In the instant amendment, applicant defines the “weight” of a cloud shard as “the weight corresponding to at least one of a processor capability or a memory capability of the shard.” Id. (Emphasis added.)  In contrast to applicant’s assertions, Merriman teaches about assigning a cloud shard to a specific task according to shard’s memory capability and/or performance requirements (threshold), and to migrate task to other shard for cloud computing performance optimization: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

According to one embodiment, the method further comprises: storing data in storage hardware that provides a first level of performance and data in storage hardware that provides a second level of performance … determining that a threshold number of data items stored on the target shard or portion of the target shard are to be accessible with the second level of performance and , in response, migrating the target shard or portion of the target shard to the storage hardware that provides the second level of performance .

In another example, the system may host multiple shards that store data for multiple different applications. In yet another example, the system may host multiple shards using different types of storage hardware that provide different levels of performance . The system may be configured to select the target shard to optimize performance of the system hosting the target shard.
For example , the system can include solid state drives that provide faster data access , and spinning disks that provide slower data access . For example , the system can be configured to route operations associated with recently generated data to the first shard stored on the solid state drive ( s ) and route operations associated with older data to the second shard stored on the spinning disk (s) to improve system operational efficiency in performing operations .
See Merriman FIG. 6, ¶¶ [0031], [0207], [0211] (emphasis added). 
Thus, Merriman teaches about determining cloud partition (shard) memory size and hardware performance (i.e., memory capability of the shard) and routing specific tasks to different cloud partition (shards) as according to memory capability. For example, Merriman’s system as shown on FIG. 6 assigns a task that requires fast data access and over 100 GB of RAM to either shard 1 or shard 2, but not shard 3, based on shard memory capability and/or availability threshold. Accordingly, Merriman teaches “the weight corresponding to at least one of a processor capability or a memory capability of the shard” as well as “assign a shard to a user [according to] the weight satisfies a threshold value” of amended claim 1. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 9, 15 and 21, which recite similar matter to claim 1, is also maintained.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “means for parsing,” “means for determining,” “means for assigning” of claim 21; “determining means” of claim 22; “assigning means” of claim 23; “means for interfacing” of claim 24; “assigning means to determine/assign” of claim 25, and “parsing means” of claim 26. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Qadri et al. (“Qadri,” US 20190213104, published July 11, 2019) in view of Merriman et al. (“Merriman,” US 20180300385, published Oct. 18, 2018). 
Regarding claim 1, Qadri discloses a system comprising:  
interface circuitry; programmable circuitry, instructions to cause the programmable circuitry to (Qadri [0265], [0268].  The medium 114 is configured with binary instructions 116 that are executable by a processor 110. The instructions 116 and the data 118 configure the memory or other storage medium 114 in which they reside; when that memory or other computer readable storage medium is a functional part of a given computer system. Networking interface equipment can provide access to networks 108, using components such as a packet-switched network interface card, a wireless transceiver, or a telephone network interface, for example, which may be present in a given computer system.); 
in response to obtaining an authorization token indicating to utilize a software- as-a-service (SaaS), determine a tenant identification code based on an authorization token (Qadri [0279], [0318]. The on-premises agent authenticates 502 the user with a token issuing authority and receives an authentication token. The agent then sends an outgoing request to the SAS service asking for access to a specific storage resource (and optionally a specific range). The SAS service validates the authentication token, extracts the tenant identifier for it and parses the resources the agent can access. It then creates an appropriate request for that specific tenant partition store and requests access tokens for that partition from the storage service. [For SaaS, see par. [0279].]): and 
the shard being a deployed instance of the SaaS (Qadri [0342], [0344]. Computing resources—by utilizing appropriate strategy one can partition data across multiple partition servers. In order to better manage horizontal scaling, with focus to improve performance and scalability, this example implementation divides the storage into shards.). 
Qadri does not explicitly disclose: 
determine a first point of presence in response to determining the tenant identification code; determine a second point of presence of a shard; determining a weight of the shard, the weight corresponding to at least one of a processor capability or a memory capability of the shard; assign the shard to a user when the first point of presence and the second point of presence are the same and the weight satisfies a threshold value.
However, in an analogous art, Merriman discloses an system, comprising: 
determine a first point of presence in response to determining the tenant identification code (Merriman [0121]. In one example implementation, a chat application logs messages, tracking the country of an originating user. The application stores the logs in the chat database under the messages collection. The chats contain information that is to be segmented by country to have servers local to the country serve read and write requests for the country's users. A group of countries can be assigned a same zone in order to share resources . [For example], “ _ id " : ObjectId ( “ 456f08c447fe58b2e96f595fa ” ) , " country " : “ US ” , " userid ” : 123 , " message " : " Hello there .”);
determine a second point of presence of a shard (Merriman [0130]. In some embodiments , with zones , if an inserted or updated document matches a configured zone , it can only be written to a shard inside of that zone. In some embodiments , the system can be con figured to route queries to a specific shard if the query includes at least the country field . For example , MongoDB can attempt a targeted read operation on the following query (chatDB . messages . find ( { " country " : “ UK ” , “ userid ” : “ 123 " } ). In the above example , MongoDB may read the messages for the user ID “ 123 ” in the United Kingdom from shards associated with the Europe zone 420.); 
determining a weight of the shard, the weight corresponding to at least one of a processor capability or a memory capability of the shard (Merriman FIG. 6, [0031], [0207], [0211]. According to one embodiment, the method further comprises: storing data in storage hardware that provides a first level of performance and data in storage hardware that provides a second level of performance … determining that a threshold number of data items stored on the target shard or portion of the target shard are to be accessible with the second level of performance and , in response, migrating the target shard or portion of the target shard to the storage hardware that provides the second level of performance . [T}he system may host multiple shards using different types of storage hardware that provide different levels of performance . The system may be configured to select the target shard to optimize performance of the system hosting the target shard. For example , the system can include solid state drives that provide faster data access , and spinning disks that provide slower data access . For example , the system can be configured to route operations associated with recently generated data to the first shard stored on the solid state drive ( s ) and route operations associated with older data to the second shard stored on the spinning disk (s) to improve system operational efficiency in performing operations .); 
a shard selector to assign the shard to a user when the first point of presence and the second point of presence are the same and the weight satisfies a threshold (Merriman FIG. 6, [0031](weight),  [0130]. According to one embodiment, the method further comprises: storing data in storage hardware that provides a first level of performance and data in storage hardware that provides a second level of performance … determining that a threshold number of data items stored on the target shard or portion of the target shard are to be accessible with the second level of performance and , in response, migrating the target shard or portion of the target shard to the storage hardware that provides the second level of performance .In some embodiments , with zones , if an inserted or updated document matches a configured zone , it can only be written to a shard inside of that zone. In some embodiments , the system can be con figured to route queries to a specific shard if the query includes at least the country field . For example , MongoDB can attempt a targeted read operation on the following query (chatDB . messages . find ( { " country " : “ UK ” , “ userid ” : “ 123 " } ). In the above example , MongoDB may read the messages for the user ID “ 123 ” in the United Kingdom from shards associated with the Europe zone 420.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Merriman with the teachings of Qadri to include:  a shard selector to assign the shard to a user when the first point of presence and the second point of presence are the same and the weight satisfies a threshold. One would have been motivated to provide users with a means for accessing specific allocation of cloud resources (i.e., partition or shards) according to client location and memory performance.  (See Merriman [0121].)
Regarding claim 2, Qadri and Merriman disclose the system of claim 1. Merriman further discloses wherein the shard is a first shard, the programmable circuitry is to analyze a second shard to determine a third point of presence, the second shard being a second deployed instance of the SaaS, the third point of presence different than the second point of presence (Merriman [0080], [0122], [0130]. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. The country field represents the user's country based on its ISO 3166-1 Alpha-2 two-character country codes [e.g., U.S., Europe, other countries]. In some embodiments, with zones, if an inserted or updated document matches a configured zone, it can only be written to a shard inside of that zone. ). 
The motivation is the same as that of claim 1 above. 
Regarding claim 3, Qadri and Merriman disclose the system of claim 2. Merriman further discloses wherein the programmable circuitry is to is to assign the second shard to the user when the first point of presence and the third point of presence are the same (Merriman [0080], [0122], [0130]. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. The country field represents the user's country based on its ISO 3166-1 Alpha-2 two-character country codes [e.g., U.S., Europe]. In some embodiments, with zones, if an inserted or updated document matches a configured zone, it can only be written to a shard inside of that zone. ). 
 The motivation is the same as that of claim 2 above. 
 Regarding claim 4, Qadri and Merriman disclose the system of claim 3. Merriman further discloses including a first gateway located in the first point of presence to transmit an indication of the assigned shard to a second gateway located in the third point of presence (Merriman FIG. 1, [0064], [0075], [0078]. A shard cluster typically comprises multiple shard servers ( e . g . , 102 - 108 ) hosting multiple partitions ( e . g . , 152 - 174 ) or shards of data . The shards of the shard cluster can be associated with different zones . For example , as illustrated in FIG . 1 , shards 152 - 156 can be associated with zone 1 , shards 158 - 162 can be associated with zone 2 , and shards 164 - 174 can be associated with zone 3 .  The shard router processes receive such client requests and route the database requests to the appropriate shard ( s ) , e . g . , 152 - 174 on shard servers 102 - 108 . In some embodiments , router processes can run on any server within the managed database and / or on any number of server ( s ) that is desired [i.e., acting as gateways of a cluster of computing devices]. For example , the router processes can be executed on stand - alone systems , and in other examples the router processes can be run on the shard servers themselves [i.e., gateway] .). 
The motivation is the same as that of claim 3 above. 
Regarding claim 5, Qadri and Merriman disclose the system of claim 1. Merriman further discloses the programmable circuitry is located in a third point of presence (Merriman [0075], [0078], [0080]. The shard router processes receive such client requests and route the database requests to the appropriate shard ( s ) , e . g . , 152 - 174 on shard servers 102 - 108 . In some embodiments, router processes can run on any server within the managed database and / or on any number of server ( s ) that is desired. In some embodiments, configuration server(s) 110-114 are configured to store and manage the database's metadata. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information.), 
the first point of presence and the second point of presence are the same and different than the third point of presence (Merriman [0064], [0121] – [0122]. A shard cluster typically comprises multiple shard servers (e.g., 102-108) hosting multiple partitions (e.g., 152-174) or shards of data. The shards of the shard cluster can be associated with different zones. For example, as illustrated in FIG. 1, shards 152-156 can be associated with zone 1, shards 158-162 can be associated with zone 2, and shards 164-174 can be associated with zone 3. The chats contain information that is to be segmented by country to have servers local to the country serve read and write requests for the country's users. A group of countries can be assigned a same zone in order to share resources. In one example implementation, the application currently has users in the US, UK, and Germany.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 6, Qadri and Merriman disclose the system of claim 1. Merriman further discloses wherein the programmable circuitry is to (Merriman [0200]. The system can be configured to interface with a plurality of cloud service providers (e.g. Amazon Web Services, Google Cloud, Microsoft Azure).): 
transmit an indication of the assigned shard to a gateway, the gateway located in a third point of presence (Merriman FIGs 1, 2, [0064], [0075]. A shard cluster typically comprises multiple shard servers ( e . g . , 102 - 108 ) hosting multiple partitions ( e . g . , 152 - 174 ) or shards of data . The shards of the shard cluster can be associated with different zones . For example , as illustrated in FIG . 1 , shards 152 - 156 can be associated with zone 1 , shards 158 - 162 can be associated with zone 2 , and shards 164 - 174 can be associated with zone 3 .  The shard router processes receive such client requests and route the database requests to the appropriate shard ( s ) , e . g . , 152 - 174 on shard servers 102 - 108 . In some embodiments , router processes can run on any server within the managed database and / or on any number of server ( s ) that is desired [i.e., acting as gateways of a cluster of computing devices]. For example , the router processes can be executed on stand - alone systems , and in other examples the router processes can be run on the shard servers themselves [i.e., gateway] .): and 
when the third point of presence is different than (1) the first point of presence and (2) the second point of presence (Merriman FIGs 1, 2, [0064]. A shard cluster typically comprises multiple shard servers ( e . g . , 102 - 108 ) hosting multiple partitions ( e . g . , 152 - 174 ) or shards of data . The shards of the shard cluster can be associated with different zones . For example , as illustrated in FIG . 1 , shards 152 - 156 can be associated with zone 1 , shards 158 - 162 can be associated with zone 2 , and shards 164 - 174 can be associated with zone 3 .), 
transmit the indication of the assigned shard to a second gateway located in (1) the first point of presence and (2) the second point of presence (Merriman [0080], [0122], [0130]. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. The country field represents the user's country based on its ISO 3166-1 Alpha-2 two-character country codes [e.g., U.S., Europe]. In some embodiments, with zones, if an inserted or updated document matches a configured zone, it can only be written to a shard inside of that zone. ). 
The motivation is the same as that of claim 1 above. 
Regarding claim 7, Qadri and Merriman disclose the system of claim 1. Merriman further discloses wherein the weight is a first weight, the programmable circuitry to: determine a weight of a second shard; and assign the first shard to the user when the first weight is greater than a second weight (Merriman FIG. 6, [0031], [0207], [0211]. According to one embodiment, the method further comprises: storing data in storage hardware that provides a first level of performance and data in storage hardware that provides a second level of performance … determining that a threshold number of data items stored on the target shard or portion of the target shard are to be accessible with the second level of performance and , in response, migrating the target shard or portion of the target shard to the storage hardware that provides the second level of performance . [T}he system may host multiple shards using different types of storage hardware that provide different levels of performance . The system may be configured to select the target shard to optimize performance of the system hosting the target shard. For example , the system can include solid state drives that provide faster data access , and spinning disks that provide slower data access . For example , the system can be configured to route operations associated with recently generated data to the first shard stored on the solid state drive ( s ) and route operations associated with older data to the second shard stored on the spinning disk (s) to improve system operational efficiency in performing operations .). 
The motivation is the same as that of claim 1 above.
Regarding claim 8, Qadri and Merriman disclose the system of claim 1. Qadri further discloses wherein the programmable circuitry is to parse the authorization token to determine the tenant identification code (Qadri [0279], [0318]. The on-premises agent authenticates 502 the user with a token issuing authority and receives an authentication token. The agent then sends an outgoing request to the SAS service asking for access to a specific storage resource (and optionally a specific range). The SAS service validates the authentication token, extracts the tenant identifier for it and parses the resources the agent can access. It then creates an appropriate request for that specific tenant partition store and requests access tokens for that partition from the storage service. ). 
Regarding claim 9, claim 9 is directed to a non-transitory computer-readable medium corresponding to the system of claim 1. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is directed to a non-transitory computer-readable medium corresponding to the system of claim 2. Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is directed to a non-transitory computer-readable medium corresponding to the system of claim 3. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is directed to a non-transitory computer-readable medium corresponding to the system of claim 6. Claim 12 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is directed to a non-transitory computer-readable medium corresponding to the system of claim 7. Claim 13 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to a non-transitory computer-readable medium corresponding to the system of claim 8. Claim 14 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a method corresponding to the system of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is directed to a method corresponding to the system of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to a method corresponding to the system of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is directed to a method corresponding to the system of claim 6. Claim 18 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to a method corresponding to the system of claim 7. Claim 19 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a method corresponding to the system of claim 8. Claim 20 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 is directed to an apparatus corresponding to the system of claim 1. Claim 21 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 22, claim 22 is directed to an apparatus corresponding to the system of claim 2.  Claim 22 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 23, claim 23 is directed to an apparatus corresponding to the system of claim 3.  Claim 23 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 24, claim 24 is directed to an apparatus corresponding to the system of claim 6.  Claim 24 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 25, claim 25 is directed to an apparatus corresponding to the system of claim 7. Claim 25 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 26, claim 26 is directed to an apparatus corresponding to the system of claim 8.  Claim 26 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439